Case 7:20-cv-30021-TTC-RSB Document 70 Filed 02/17/21 Page 1 of 1 Pageid#: 1930




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

                                               )
 GEORGE WESLEY HUGUELY                         )
                                               )
               Petitioner                      )   Civil Action No. 7:20CV30021
                                               )
                      v.                       )   ORDER
                                               )
 HAROLD CLARKE,                                )   By: Hon. Thomas T. Cullen
                                               )       United States District Judge
               Respondent.                     )


        Because the evidentiary hearing previously scheduled in-person for February 18, 2021

 will now be conducted remotely on February 19, 2021, this court’s prior order granting a writ

 of habeas corpus ad testificandum and ordering the transport of George Wesley Huguely [ECF

 No. 49] is VACATED.

        ENTERED this 17th day of February, 2021.




                                           /s/ Thomas T. Cullen
                                           ________________________________
                                           HON. THOMAS T. CULLEN
                                           UNITED STATES DISTRICT JUDGE
